 1

 2

 3

 4                                  UNITED STATES DISTRICT COURT

 5                          FOR THE EASTERN DISTRICT OF CALIFORNIA

 6

 7    RAUL ALVARADO, et al.,                            No. 1:19-cv-01673-AWI-SKO
 8                        Plaintiffs,
 9             v.                                       ORDER GRANTING THE PARTIES’
                                                        STIPULATED REQUEST
10    SCHOLLE IPN PACKAGING, INC., et
      al.,                                              (Doc. 8)
11
                          Defendants.
12

13

14            Plaintiffs filed this case on October 24, 2019, in Merced County Superior Court. (Doc. 1.)

15   On November 27, 2019, Defendants Scholle IPN Packaging, Inc. and Scholle IPN Corporation

16   removed the case to this court. (Id.) On December 4, 2019, Defendants filed a motion to dismiss

17   the complaint pursuant to Rule 12(b)(6) of the Federal Rules of Civil Procedure. (Doc. 6.)

18   Plaintiffs then filed a first amended complaint (“FAC”), pursuant to Rule 15(a)(1)(B), on December

19   20, 2019. (Doc. 7.) The parties filed a stipulation on December 31, 2019, requesting that the Court

20   extend Defendants deadline to respond to the FAC to January 17, 2020. (Doc. 8.)

21            Pursuant to the parties’ stipulation, (Doc. 8), for good cause shown, the Court GRANTS the

22   parties’ request. Defendants Scholle IPN Packaging, Inc. and Scholle IPN Corporation shall

23   respond to the FAC by no later than January 17, 2020.

24
     IT IS SO ORDERED.
25

26   Dated:     January 2, 2020                                    /s/   Sheila K. Oberto           .
                                                       UNITED STATES MAGISTRATE JUDGE
27

28
